320 S.W.3d 243 (2010)
STATE of Missouri, Respondent,
v.
Darryle L. NOEL, Appellant.
No. ED 93547.
Missouri Court of Appeals, Eastern District, Division Five.
September 14, 2010.
Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Darryle Noel (Defendant) appeals the judgment of conviction entered after a jury found him guilty of robbery in the first degree and armed criminal action. Defendant claims the trial court abused its discretion in overruling his motions to suppress identification evidence and receiving into evidence, over defense counsel's objection, the victim's out-of-court identifications of Defendant.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).